Title: From Alexander Hamilton to Benjamin Lincoln, 7 October 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentOctr. 7. 1791
Sir,

The account rendered by Capt. Williams will be transmitted for Examination to the accounting officers of the Treasury, of which I request you to inform him.
The account you give of the Conduct of the Jury in the Cases of Capt. Davis and his mate is such as to create great uneasiness. I approve your intention of having a jury for the next experiment from Suffolk. It is certainly proper that on occasions when there is an appearance of favor or partiality in the Jury of one County the cases be tried by a Jury of some other County.
Benjn. Lincoln EsqrCollector Boston
